Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to the claims have overcome previously presented 35 USC 103 rejections over Al-Jilaihawi in view of Cartledge ‘017, and the previously presented 35 USC 112b rejections of claims 28-33 and 40-45. 
Applicant's arguments filed 10/3/2022 with respect to the 35 USC 102 rejections of claims 23, 28, 30-31 33, and 34 as being anticipated by Karapetian have been fully considered but are not persuasive. Applicant asserts that independent claim 23 has been amended to include “certain features of allowable dependent claim 42” and is allowable over the art of record for “at least for the reasons recognized with regard to dependent claim 42” (see bottom of page 8 of applicant’s remarks). However, claim 42 depends from independent claim 35, a method claim that was not anticipated by, or obvious over Karapetian. Claim 23, drawn to a device, has been amended to include that the anchoring system is “further configured to lock in the closed condition to secure the anchoring system to the fixation device”. Applicant asserts generally that the prior art of record does not disclose this new limitation. The examiner respectfully disagrees. Karapetian discloses an anchoring system that includes a first arm (32) movable about a hinge (living hinge where arm connects to ring 30) between an open condition (fig. 12a) and closed locked condition (fig. 12b, locked by ring 29). The anchoring system is configured to lock in the closed locked condition to secure the anchoring system to the fixation device, for example by locking the suture in place between the two arms of the anchoring system after the suture has been wrapped around a previously implanted fixation device and passed between the two arms (32).
The amendments have necessitated new 35 USC 112b rejections as presented above.
Claim Objections
Claims 40, 42, and 45 are objected to because of the following informalities: “the closed condition” should read “the closed locked condition” each time it appears in claims 40, 42, and 45 in order to be consistent with claim 35 (lines 9-10), from which they depend.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 23 includes “the closed condition” in line 10. It is unclear if this is referring back to the “closed locked condition” of the first arm recited in line 9, in which case “the closed condition” should read “the closed locked condition”, or if “the closed condition” of line 10 is a separate condition of the anchoring system, in which case “the closed condition” should read “a closed condition”. For the purposes of claim interpretation, “the closed condition” is being treated as though it reads “the closed locked condition”. Claim 24-34 are rejected by virtue of their dependence from claim 23.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23, 28, 30-31, 33 and 34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Karapetian et al. (US 2012/0323317; “Karapetian”). Karapetian discloses an orifice valve device for attachment to a native heart valve, the device comprising a ring (30; fig. 10) having a delivery configuration for transvascular delivery to a native heart valve and a deployed configuration expanded within an orifice of the native heart valve ([0029], [0031]), wherein the ring is configured to be attached to at least a portion of a perimeter of the orifice of the native heart valve, and an anchoring system (32,34; figs. 12a,b) coupled to the ring. The anchoring system is configured to secure the ring to a previously implanted fixation device, wherein the fixation device is an edge-to-edge repair device or a bow-tie heart valve repair device. The anchoring system includes a first arm (one of arms forming clip 32; figs. 12a,b) movable about a hinge (living hinge formed at attachment between clip arm 32 and ring 30, which allows clip to be deflected inward as shown in movement from fig. 12a to 12b) between an open condition (12a) and a closed locked condition (12b – wherein arms are locked closed by locking ring 29). 
It is noted that the limitation “configured to secure the ring to a previously implanted fixation device” and “configured to lock in the closed condition to secure the anchoring system to the fixation device” are each a recitation of intended use and therefore the prior art must only be capable of performing the claimed functions in order to meet this functional limitation. Since the ring  of Karapetian is capable of being positioned within an orifice of a heart valve that has had an edge to edge repair using a fixation device placed near an end of the orifice for example, and thereafter the suture (34) of the anchoring system can be used to suture the ring to the previously implanted fixation device (e.g., by wrapping the suture around the fixation device) and the anchoring system can be locked in the closed condition to secure the anchoring system to the fixation device (e.g., by locking the clip 32 in the closed condition with the suture passed through the clip as per fig. 12b), it meets these recitations of intended use.
Regarding claim 28, the anchoring system comprises a basket (formed by arms of clip 32; figs. 12a, 12b – similar to basket of instant application which is formed from two arms) having an open condition (12a) and a closed condition (fig. 12b), the basket including the first arm (either arm of clip 32) movable about the hinge (living hinge; see 35 USC 112b rejection above)
Regarding claim 30, the basket includes a lock (29) to lock the basket in the closed condition (fig. 12b) to secure the anchoring system to the fixation device. The language “to secure the anchoring system to the fixation device” is functional as the fixation device itself is not part of the claimed invention. As discussed above, the suture (34) can be used to secure the ring to the fixation device, and the suture (which is part of the anchoring system) is secured when the lock locks the basket in the closed condition. 
Regarding claim 31, the basket includes a second arm (other arm of clip 32), wherein the first arm is movable relative to the second arm (see figs. 12a,12b).
Regarding claim 33, the basket in the closed condition (fig. 12b) is configured to be fully enclosed in a delivery catheter since this structure is capable of being enclosed in a delivery catheter depending on the size of the catheter. It is further noted that the ring (30) itself is flexible and can be collapsed down to a size suitable for trans-catheter delivery as per par. [0031]).
Regarding claim 34, the anchoring system includes a latch structure (clip 32, which interacts with openings 33 on element 29), wherein a latch structure is given its broadest reasonable interpretation of “any of various devices in which mating mechanical parts engage to fasten but usually not to lock something” (noting that the phrase “usually not to lock” indicates that this is not a requirement). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karapetian in view of Gabbay (US 2007/0067029).  Karapetian discloses the invention substantially as stated above including a ring meant to be attached to the tissue around the annulus by suture, but fails to disclose multiple penetrating portions as claimed. Gabbay teaches that it is known to attach a ring-shaped support (200) to tissue adjacent an orifice of a native heart valve with barbs or hooks in addition to suture ([0118]; “one or more additional connection means…”). It would have been obvious to one of ordinary skill in the art to have add multiple penetrating portions to the ring (30) of Karapetian in the form of barbs configured to advance into tissue in the perimeter of the orifice of the native heart valve as taught by Gabbay for the predictable result of providing an additional connection means between the ring and the tissue surround the annulus, thus further ensuring that the ring remains in the intended implantation site. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karapetian in view of Drews et al. (US 2005/0165479). Karapetian discloses that the ring comprises a polymer (see at least [0080]) but fails to disclose a polyester coating. Drews discloses that it is known to coat any element of a heart valve assembly with polyester in order to provide a matrix for cell ingrowth ([0038], [0080]). It would have been obvious to one of ordinary skill in the art to have modified the ring of Karapetian to include a polyester coating in view of the teachings of Drew regarding the suitability of polyester coatings on any element of a heart valve assembly to allow for cell ingrowth since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).

Allowable Subject Matter
Claims 25, 27, 29 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (with respect to claim 23) as suggested by the examiner and to include all of the limitations of the base claim and any intervening claims.
Claims 35-39 and 46 are allowed. 
Claims 40-45 are objected to for the minor informalities (with respect to claims 40, 42, and 45) but would be allowable if rewritten as suggested by the examiner in the Claim Objections section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 10/17/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771